United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL LAW ENFORCEMENT TRAINING
CENTER, Glynco, GA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-0074
Issued: September 2, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On October 23, 2020 appellant filed a timely appeal from a June 4, 2020 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 21-0074.
On September 1, 2015 appellant, then a 56-year-old program analyst, filed a traumatic
injury claim (Form CA-1) alleging that on August 21, 2015 she bruised her left knee and scraped
her hands, face, and the front of her body when she slipped and fell on loose sand on the pavement
when walking towards the employing establishment parking lot, while in the performance of duty.
OWCP accepted the claim for contusion and effusion of the left knee. On February 12,
2018 it expanded acceptance of the claim to include left knee medial meniscus tear, and
aggravation of primary osteoarthritis, left knee.
In a December 11, 2018 report, Dr. J. Kevin Brooks, a Board-certified orthopedic surgeon,
requested that the acceptance of appellant’s claim be expanded to include a right shoulder
condition. He alleged that due to continuous and excessive stress placed on the right shoulder
through the use of an assistive device, appellant developed severe tendinosis and tear of her

supraspinatus and of her proximal biceps tendons. Dr. Brooks explained that the proximal biceps
tendon is lodged in a groove that also runs between the acromion and the head of the humerus and
is easily impinged. He opined that the infraspinatus and subscapularis tendinosis was a clear
indication of the excessive force placed through the shoulder to destabilize the shoulder joint every
time appellant shifted her body weight into the assistive device to take a step. Dr. Brooks also
opined that due to the findings on the October 26, 2016 magnetic resonance image (MRI) scan,
new diagnoses included a complete tear of the right rotator cuff and a labral tear of the long head
of the right biceps tendon. In a separate letter dated December 11, 2018, he requested that
acceptance of appellant’s claim be expanded to include a right knee condition. Dr. Brooks
explained that appellant’s current right knee condition was due to overcompensation of her gait
due to her left knee injury.
On January 22, 2019 then-counsel for appellant requested that the acceptance of appellant’s
claim be expanded to include a right shoulder and right knee condition.
By a May 30, 2019 decision, OWCP denied appellant’s request to expand the acceptance
of her claim to include a consequential injury, as the evidence of record did not demonstrate that
the weakness or impairment was caused by the accepted work-related injury or led to an
aggravation of the original injury or a new injury.
OWCP subsequently received a May 27, 2019 letter from then-counsel for appellant.
Counsel argued that the claims examiner had scheduled an examination without addressing the
issues related to expansion of the claim. He submitted copies of Dr. Brooks’ December 11, 2018
reports.
On May 25, 2020 appellant requested reconsideration. In an attachment to her request for
reconsideration, she submitted arguments in support of her request to expand the acceptance of her
claim. Appellant noted that her treating physician, Dr. Brooks, provided a report dated
December 11, 2018, with detailed rationale in support of expanding her claim to include her right
shoulder and right knee conditions. She argued that the second opinion physician “obviously” did
not read any of these reports, nor did he look at her MRI scan, which was performed after onset of
pain due to using her assistive device while recovering from left knee surgery. Appellant noted
that the second opinion physician “specifically told me on several occasions that he was not going
to read any of Dr. Brooks’ medical notes, letters, x-rays, or MRI’s.” She also argued that the
second physician’s reports were erroneous because he claimed she had preexisting conditions, and
she denied having preexisting conditions and related that her conditions arose after her injury.
By decision dated June 4, 2020, OWCP denied appellant’s request for reconsideration of
the merits of her claim.
The Board finds that this case is not in posture for decision.
Section 8124(a) of FECA (5 U.S.C. § 8124(a)) provides that OWCP shall determine and
make findings of fact and make an award for or against payment of compensation. Its regulations
at 20 C.F.R. § 10.126 provide that the decision of the Director of OWCP shall contain findings of
fact and a statement of reasons. As well, OWCP’s procedures provide that the reasoning behind

2

OWCP’s decision should be clear enough for the reader to understand the precise defect of the
claim and the kind of evidence which would overcome it.1
In the June 4, 2020 decision, OWCP summarily denied appellant’s request for
reconsideration and did not reference or discuss the argument or evidence submitted after the
May 30, 2019 merit decision. In its decision, it did not discharge its responsibility to set forth
findings of fact and a clear statement of reasons explaining the disposition so that appellant could
understand the basis for the decision, i.e., why the argument and evidence submitted on
reconsideration was insufficient to meet any of the requirements of 20 C.F.R. § 10.606(b)(3),
warranting further merit review. This case must therefore be remanded to OWCP for an
appropriate decision on appellant’s reconsideration request that describes the evidence submitted
on reconsideration and provides detailed reasons for accepting or rejecting the reconsideration
request,2 pursuant to the standards set forth in 5 U.S.C. § 8124(a) and 20 C.F.R. § 10.126.
Accordingly,

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5 (February 2013).

2
See R.T., Docket No. 19-0604 (issued September 13, 2019); T.M., Docket No. 17-1609 (issued December 4,
2017); J.J., Docket No. 11-1958 (issued June 27, 2012).

3

IT IS HEREBY ORDERED THAT the June 4, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this order of the Board.
Issued: September 2, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

